Exhibit 10.3
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "U.S. SECURITIES ACT").  THE HOLDER HEREOF, BY ACQUIRING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION,
(B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 OR RULE 144A THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE
WITH ANY STATE SECURITIES LAWS OR (c) WITH THE PRIOR WRITTEN CONSENT OF THE
CORPORATION, PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


Void after 5:00 p.m. (New York time) on [-----].


Number of Warrants: ___________ Warrant No. __________


WARRANTS TO PURCHASE COMMON SHARES OF
Q BIOMED INC.
(organized under the laws of Nevada)




This is to certify that for value received and in exchange for business
development services that Q BioMed Inc. (the "Corporation") has received from
[------------------] (the "Holder"), the Holder shall have the right to purchase
from the Corporation, at any time and from time to time up to from the date of
issuance until 5:00 p.m. (New York time) on [-----] (the "Expiry Time"), one
fully paid and non-assessable Common Share (as hereinafter defined) for each
Warrant (individually, a "Warrant") represented hereby at a price of [$4.50] per
share (the "Exercise Price"), upon and subject to the following terms and
conditions:


1.            For the purpose of this Warrant, the term "Common Shares" means
common shares in the capital of the Corporation as constituted on the date
hereof; provided that in the event of a change, subdivision, re-division,
reduction, combination or consolidation thereof or any other adjustment under
clause 7 hereof, or such successive changes, subdivisions, re-divisions,
reductions, combinations, consolidations or other adjustments, then subject to
the adjustments, if any, having been made in accordance with the provisions of
this Warrant Certificate, "Common Shares" shall thereafter mean the shares,
other securities or other property resulting from such change, subdivision,
re-division, reduction, combination or consolidation or other adjustment.


2.            After the Expiry Time, all rights under any of the Warrants in
respect of which the right of subscription and purchase therein not exercised
shall wholly cease and such Warrants shall be void and of no valid or binding
effect.


3.            The right to purchase Common Shares pursuant to the Warrants may
only be exercised by the Holder before the Expiry Time by:


(1)
duly completing and executing a subscription substantially in the form attached
hereto as Exhibit A, in the manner therein indicated; and



(2)
surrendering this Warrant Certificate and the duly completed and executed
subscription form to the Corporation at the principal office of the Corporation
in the City of New York, together with payment of the purchase price for the
Common Shares subscribed for in the form of a wire transfer or a certified check
payable to the Corporation in an amount equal to the then applicable Exercise
Price multiplied by the number of Common Shares subscribed for (“Aggregate
Exercise Price”); or



(3)
provided that at anytime after the six-month anniversary of the issuance of this
Warrant a registration statement registering the resale of the underlying shares
is not effective for a period of 30 days and subject to Section 7(c) herein, in
the event the Holder desires to exercise the Warrant through the cashless
mechanism as set forth herein it shall, in lieu of making the cash payment
otherwise contemplated to be made to the Corporation upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

Net Number = (A x B) - (A x C)
B
For purposes of the foregoing formula:
A= the total number of shares with respect to which this Warrant is then being
exercised.
B= the average closing bid price of the Common Shares for the ten (10) Trading
Days immediately preceding the date of the applicable Exercise Notice (“Average
Bid Price”).
C= the Exercise Price then in effect for the applicable Warrant shares at the
time of such exercise.


4.            Upon such delivery and payment as aforesaid, the Corporation shall
cause to be issued to the Holder the number of Common Shares to be issued and
the Holder shall become a shareholder of the Corporation in respect of such
Common Shares with effect from the date of such delivery and payment and shall
be entitled to delivery of a certificate or certificates evidencing such Common
Shares.  If instructed by the Holder, the Corporation shall cause such
certificate or certificates to be mailed to the Holder at the address or
addresses specified in such subscription form within five (5) business days of
such instruction, delivery and payment as herein provided. If the Holder does
not instruct the Company to issue a certificate, the shares may be held in
book-entry form.


5.            The holding of a Warrant shall not constitute the Holder a
shareholder of the Corporation nor entitle him to any right or interest in
respect thereof except as herein expressly provided.


6.            The Corporation covenants and agrees that until the Expiry Time,
while any of the Warrants shall be outstanding, it shall reserve and there shall
remain unissued out of its authorized capital a sufficient number of Common
Shares to satisfy the right of purchase herein provided, as such right of
purchase may be adjusted pursuant to clauses 7 and 8 hereof.  All Common Shares
which shall be issued upon the exercise of the right to purchase herein provided
for, upon payment therefor of the amount at which such Common Shares may at the
time be purchased pursuant to the provisions hereof, shall be issued as fully
paid and non-assessable shares and the holders thereof shall not be liable to
the Corporation or its creditors in respect thereof.


7.
(a)            If and whenever at any time after the date hereof and prior to
the Expiry Time the Corporation shall (i) subdivide, re-divide or change its
then outstanding Common Shares into a greater number of Common Shares, (ii)
reduce, combine or consolidate its then outstanding Common Shares into a lesser
number of Common Shares, or (iii) issue Common Shares (or securities
exchangeable for or convertible into Common Shares) to the holders of all or
substantially all of its then outstanding Common Shares by way of a stock
dividend or other distribution (any of such events herein called a "Common Share
Reorganization"), then the Exercise Price shall be adjusted effective
immediately after the effective date of any such event in (i) or (ii) above or
the record date at which the holders of Common Shares are determined for the
purpose of any such dividend or distribution in (iii) above, as the case may be,
by multiplying the Exercise Price in effect on such effective date or record
date, as the case may be, by a fraction, the numerator of which shall be the
number of Common Shares outstanding on such effective date or record date, as
the case may be, before giving effect to such Common Share Reorganization and
the denominator of which shall be the number of Common Shares outstanding
immediately after giving effect to such Common Share Reorganization including,
in the case where securities exchangeable for or convertible into Common Shares
are distributed, the number of Common Shares that would be outstanding if such
securities were exchanged for or converted into Common Shares.




(b)             If and whenever at any time after the date hereof and prior to
the Expiry Time, the Corporation shall distribute any class of shares or rights,
options or warrants or other securities (other than those referred to in 7(a)
above), evidences of indebtedness or property (excluding cash dividends paid in
the ordinary course) to holders of all or substantially all of its then
outstanding Common Shares, the Holder shall receive, in addition to the number
of the Common Shares in respect of which the right to purchase is then being
exercised, the aggregate number of Common Shares or other securities or property
that the Holder would have been entitled to receive as a result of such event,
as if, on the record date thereof, the Holder had been the registered holder of
the number of Common Shares to which the Holder was theretofore entitled upon
the exercise of the rights of the Holder hereunder.




(c)
If and whenever at any time after the date hereof and prior to the Expiry Time
there is a capital reorganization of the Corporation or a reclassification or
other change in the Common Shares (other than a Common Share Reorganization) or
a consolidation or merger or amalgamation of the Corporation with or into any
other corporation or other entity (other than a consolidation, merger or
amalgamation which does not result in any reclassification of the outstanding
Common Shares or a change of the Common Shares into other securities), or a
transfer of all or substantially all of the Corporation's undertaking and assets
to another corporation or other entity in which the holders of Common Shares are
entitled to receive shares, other securities or other property (any of such
events being called a "Capital Reorganization"), the Holder, conditioned that he
has not exercised the right of subscription and purchase under this Warrant
Certificate prior to the effective date of such Capital Reorganization, shall be
entitled to receive and shall accept, upon the exercise of such right, on such
date or any time thereafter, for the same aggregate consideration in lieu of the
number of Common Shares to which he was theretofore entitled to subscribe for
and purchase less the aggregate Exercise Price per Warrant, the aggregate number
of shares or other securities or property which the Holder would have been
entitled to receive as a result of such Capital Reorganization as if, on the
effective date thereof, he had been the registered holder of the number of
Common Shares to which he was theretofore entitled to subscribe for and
purchase.



8.            On the occurrence of each and every such event set out in clause
7, the applicable provisions of this Warrant, including the Exercise Price,
shall, ipso facto, be deemed to be amended accordingly and the Corporation shall
take all necessary action so as to comply with such provisions as so amended.


9.            The Corporation shall not be required to deliver certificates for
Common Shares while the share transfer books of the Corporation are properly
closed, having regard to the provisions of clause 7 hereof, prior to any meeting
of shareholders or for the payment of dividends or for any other purpose and in
the event of the surrender of any Warrant in accordance with the provisions
hereof and the making of any subscription and payment for the Common Shares
called for thereby during any such period delivery of certificates for Common
Shares may be postponed for not more than five (5) days after the date of the
re-opening of said share transfer books. Provided, however, that any such
postponement of delivery of certificates shall be without prejudice to the right
of the Holder so surrendering the same and making payment during such period to
receive after the share transfer books shall have been re-opened such
certificates for the Common Shares called for, as the same may be adjusted
pursuant to clause 8 hereof as a result of the completion of the event in
respect of which the transfer books were closed.


10.            Subject as hereinafter provided, all or any of the rights
conferred upon the Holder by the terms hereof may be enforced by the Holder by
appropriate legal proceedings. No recourse under or upon any obligation,
covenant or agreement contained herein shall be had against any shareholder,
director or officer of the Corporation either directly or through the
Corporation, it being expressly agreed and declared that the obligations under
the Warrants are solely corporate obligations and that no personal liability
whatever shall attach to or be incurred by the shareholders, directors or
officers of the Corporation or any of them in respect thereof, any and all
rights and claims against every such shareholder, officer or director being
hereby expressly waived as a condition of and as a consideration for the issue
of the Warrants.


11.            The Holder may subscribe for and purchase any lesser number of
Common Shares than the number of shares expressed in this Warrant Certificate.
In the case of any subscription for a lesser number of Common Shares than
expressed in this Warrant Certificate, the Holder hereof shall be entitled to
receive at no cost to the Holder a new Warrant Certificate in respect of the
balance of Warrant not then exercised. Such new Warrant Certificate shall be
mailed to the Holder by the Corporation, contemporaneously with the mailing of
the certificate or certificates representing the Common Shares issued pursuant
to clause 4.


12.            If this Warrant Certificate becomes stolen, lost, mutilated or
destroyed, the Corporation shall, on such terms as it may in its discretion
acting reasonably impose, issue and sign and direct the Corporation's transfer
agent to countersign a new Warrant Certificate of like denomination, tenor and
date as the Warrant Certificate so stolen, lost, mutilated or destroyed for
delivery to the Holder.


13.            The Corporation shall keep at its principal office (or its
transfer agent in the City of New York): (a) a register of holders in which
shall be entered the names and addresses of the holders of the Warrants and of
the number of Warrants held by them; and (b) a register of transfers in which
shall be entered the date and other particulars of each transfer of Warrants.
The registers hereinbefore referred to shall be open at all reasonable times for
inspection by any Holder.


14.            Subject to compliance by the Holder with any applicable resale
restrictions and any other applicable laws and regulatory requirements, the
Corporation acknowledges and agrees that the Warrants evidenced hereby may be
assigned or transferred by the Holder at the Holder's option.  It is the sole
responsibility of the Holder to ensure that all such restrictions, laws and
regulatory requirements have been observed.  Upon any assignment or transfer,
the Holder shall furnish the Corporation with this Warrant Certificate and an
Assignment Form in the form of Exhibit B attached hereto and such other
documents and information regarding the transferee as the Corporation may
reasonably require to register these Warrants in the name of the transferee and,
upon satisfaction of such requirements, the Corporation shall execute and
deliver a new Warrant Certificate in the name of the transferee named in such
Warrant Transfer Form for the number of unexercised Warrants and this
certificate shall be promptly cancelled.


15.            The transferee of a Warrant Certificate shall, after the transfer
form attached to the Warrant Certificate or any other form of transfer
acceptable to the Corporation, acting reasonably, is duly completed and the
Warrant Certificate is lodged with the Corporation and upon compliance with all
other conditions in that regard required by this Warrant, by the New York Stock
Exchange or by law, be entitled to have his name entered on the register of
holders as the owner of the Warrants represented thereby free from all equities
or rights of set-off or counterclaim between the Corporation and the transferor
or any previous holder of such Warrant, save in respect of equities of which the
Corporation or the transferee is required to take notice by statute or by order
of a court of competent jurisdiction.


16.            Warrant Certificates may, upon compliance with the reasonable
requirements of the Corporation, be exchanged for Warrant Certificates in any
other denomination representing in the aggregate the same number of Warrants. 
The Corporation shall sign, all Warrant Certificates necessary to carry out the
exchanges contemplated herein, provided that:


(1)
Warrant Certificates may be exchanged only at the principal office of the
Corporation in the City of New York;  any Warrant Certificates tendered for
exchange shall be surrendered to the Corporation and cancelled; and



(2)
Except as otherwise herein provided, the Corporation may charge Holders
requesting an exchange a reasonable sum for each new Warrant Certificate issued;
and payment of such charges and reimbursement of the Corporation for any and all
stamp taxes or governmental or other charges required to be paid shall be made
by the party requesting such exchange as a condition precedent to such exchange.



17.            The Corporation may deem and treat the registered holder of any
Warrant Certificate as the absolute owner of the Warrants represented thereby
for all purposes, and the Corporation shall not be affected by any notice or
knowledge to the contrary except where the Corporation is required to take
notice by statute or by order of a court of competent jurisdiction. A Holder
shall be entitled to the rights evidenced by such Warrant free from all equities
or rights of set-off or counterclaim between the Corporation and the original or
any intermediate holder thereof and all persons may act accordingly and the
receipt by any such Holder of the Common Shares purchasable pursuant to such
Warrant shall be a good discharge to the Corporation for the same and the
Corporation shall not be bound to inquire into the title of any such Holder
except where the Corporation is required to take notice by statute or by order
of a court of competent jurisdiction.


18.            The Holder acknowledges that appropriate legends, as follows,
will be placed upon certificates representing any securities issued on the
exchange, assignment or exercise of the Warrants represented by this certificate
until the hold period expires for the Warrants so represented hereby.


LEGEND


"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, (A) TO THE CORPORATION, (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 OR RULE 144A THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE
WITH ANY STATE SECURITIES LAWS OR (C) WITH THE PRIOR WRITTEN CONSENT OF THE
CORPORATION, PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS."


19.            This Warrant shall be governed by the laws of the New York and
the federal laws of the United States applicable herein.


20.            The Warrants represented by this certificate and the common
shares issuable upon exercise hereof have not been registered under the United
States Securities Act of 1933, as amended (the "U.S. Securities Act").  The
Warrants represented by this certificate may not be exercised by a U.S. person
or person within the United States (or on behalf of any such person) unless
registered under the U.S. Securities Act or unless an exemption from such
registration is available.


IN WITNESS WHEREOF, the Corporation has caused this Warrant Certificate to be
signed by its duly authorized officer.


DATED this [--] day of [-----].


Q BIOMED INC.




By:
Authorized Signing Officer

--------------------------------------------------------------------------------

EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
Q BIOMED INC.
The undersigned holder hereby exercises the right to purchase  of the shares of
Common Stock (“Warrant Shares”) of Q BioMed Inc., a Nevada corporation (the
“Corporation”), evidenced by Warrant No. _________ (the “Warrant”).  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.
1.
Form of Exercise Price.  The Holder intends that payment of the Exercise Price
shall be made as:

            a “Cash Exercise” with respect to ______________ Warrant Shares;
and/or
            a “Cashless Exercise” with respect to ___________ Warrant Shares.


In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Warrant Shares to be issued pursuant hereto, the Holder
hereby represents and warrants that (i) this Exercise Notice was executed by the
Holder at  [a.m.][p.m.] on the date set forth below and (ii) if applicable, the
Bid Price as of such time of execution of this Exercise Notice was $.


2.            Payment of Exercise Price.  In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares, the
Holder shall pay the Aggregate Exercise Price in the sum of $  to the
Corporation in accordance with the terms of the Warrant.
3.            Delivery of Warrant Shares and Net Number of shares of Common
Stock.  The Company shall deliver to Holder, or its designee or agent as
specified below, shares of  Common Stock in respect of the exercise contemplated
hereby.  Delivery shall be made to Holder, or for its benefit, to the following
address:


                                                      

                                                      

                                                      

Date:  ___________


Name of Registered Holder
By:                                                                      
Name:
Title:
Account
Number:                                                                                                                                                                                        
(if shares are delivered by electronic book entry transfer)
Transaction Code
Number:                                                                                                                                                                                        
(if shares are delivered by electronic book entry transfer)

--------------------------------------------------------------------------------



ACKNOWLEDGMENT
The Corporation hereby acknowledges this Exercise Notice and hereby directs
______________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated _________, 20__, from the
Corporation and acknowledged and agreed to by _______________.
Q BIOMED INC.




                                                            By:____________________________________
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT B


ASSIGNMENT FORM




TO BE COMPLETED IF WARRANTS ARE TO BE ASSIGNED:




TO:                          Q BioMed Inc.
[address]


The undersigned holder of the within Warrant certificate hereby sells, assigns
and transfers to _____________________________________ [name of Transferee],
_______________[number of Warrants] of Q BioMed Inc. (the "Corporation")
registered in the name of the undersigned on the records of the Corporation
represented by the attached Warrant certificate and irrevocably appoints
_____________________________, the attorney of the undersigned to transfer the
said securities on the books or register with full power of substitution.


DATED this __________ day of _____________________, 20_________.


                                                                                                                                                                                    

Signature
Guaranteed                                                                                                                                              Signature
of Transferor




Certificate of Transferee


The undersigned certifies as follows (check one):



A             [      ]                           submits herewith evidence that
the transfer of Warrants to the undersigned does not require registration under
the United States Securities Act of 19933, as amended, or any applicable
securities laws, it being understood that such evidence must be satisfactory in
form and substance to the Corporation.




B             [      ]                           The undersigned hereby
certifies that the undersigned is not in the United States, is not acquiring the
Warrants for the account or benefit of a person in the United States, was not
offered the Warrants in the United States and was not in the United States when
it agreed to acquire the Warrants.



DATED this __________ day of ________________, 20_____.


                                                      

                                                                                                                Signature
of Transferee
Instructions:



a.
Signature of the Holder must be the signature of the person whose name appears
on the face of the Warrant Certificate.




b.
If the Transfer Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the certificate must be accompanied by evidence of
authority to sign satisfactory to the Corporation.




c.
Warrants shall only be transferable in accordance with applicable laws and are
subject to the terms and conditions contained in the certificate to which this
Warrant Transfer Form is scheduled.




d.
The signature of the Transferor on this Warrant Transfer Form must be guaranteed
by a member of a recognized Medallion Guarantee program.